Citation Nr: 9903028
Decision Date: 02/02/99	Archive Date: 06/24/99

DOCKET NO. 97-30 890               DATE FEB 2, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Milwaukee, Wisconsin

THE ISSUE

Entitlement to an increased rating for the veteran's right knee
disorder, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1988 to November
1989.

This matter arises from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin,
which denied the benefit sought on appeal. The veteran filed a
timely appeal, and the case has been referred to the Board of
Veterans' Appeals (Board) for resolution.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable resolution of
the issue on appeal has been obtained by the RO.

2. The veteran's right knee is not shown to be ankylosed, and her
right knee disability is shown to be productive of not more than
slight limitation of motion with objective evidence of pain on
motion, slight recurrent subluxation or lateral instability, and
shows dislocated semilunar cartilage with episodes of locking,
pain, and effusion into the joint.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the
veteran's right knee disorder have not been met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1-4.14, 4.40, 4.45,
4.71a, Diagnostic Codes 5257, 5258 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the veteran
has submitted a well-grounded claim for service connection within
the meaning of 38 U.S.C.A.

5107(a) (West 1991), and if so, whether the VA has properly
assisted her in the development of her claim. A mere allegation
that a service-connected disability has become more severe is
sufficient to establish a well-grounded claim for an increased
rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992). Accordingly,
the Board finds that the veteran has presented a claim that is well
grounded.

Once a claimant has presented a well-grounded claim, the VA has a
duty to assist her in developing facts which are pertinent to her
claim. See 38 U.S.C.A. 5107(a). The Board finds that all relevant
facts have been properly developed, and that all evidence necessary
for an equitable resolution of the issue on appeal has been
obtained. The evidence includes the veteran's service medical
records, records of treatment following service, reports of VA
examinations, and personal statements given by the veteran with
respect to her service-connected right knee disorder. The Board is
not aware of any additional relevant evidence which is available in
connection with this appeal. Therefore, no further assistance to
the veteran regarding the development of evidence is required.

Disability evaluations are determined by evaluating the extent to
which the veteran's service-connected disability affects her
ability to function under the ordinary conditions of daily life,
including employment, by comparing her symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (Rating
Schedule). See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2,
4.10 (1998). In addition, where entitlement to service connection
has already been established, and an increase of a disability
evaluation is at issue, it is the present level of disability that
is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58
(1994).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection of parts of the
musculoskeletal system, to perform the normal working movements of
the body with normal excursion, strength, speed, coordination, and

endurance. It is essential that the examinations upon which ratings
are based adequately portray anatomical damage and functional loss,
with respect to all of these elements. The functional loss may be
due to absence of part or all of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. See 38 C.F.R.
4.40,4.45 (1998). Under DeLuca v. Brown, 8 Vet. App. 202, 206-7
(1995), the Board, in addition to applying schedular criteria, may
consider granting a higher evaluation in certain cases in which
functional loss is demonstrated.

A brief review of the record indicates that the veteran was
initially granted service connection for a right knee disorder by
a March 1990 rating decision, and was assigned a 10 percent
evaluation, effective from November 30, 1989. At that time, the
evidence showed that the veteran had tom her right lateral
meniscus, and had undergone a partial right lateral meniscectomy in
January 1988. On examination, she was unable to kneel and was
unable to stand on her feet for periods in excess of 30 minutes.
However, the veteran had what was described as a normal range of
motion in her right knee.

The veteran underwent a VA rating examination in February 1992, in
which she was found to have full extension in her right knee.
However, she was limited in flexion to 95 degrees, with some pain
in the medial aspect of the knee. Mild crepitus was noted, but
there was no swelling or effusion. She was unable to perform deep
knee bends, but could stand on her toes and heels.

In April 1997, the veteran underwent an additional VA rating
examination of the right knee in which she complained of medial
swelling and significant pain, laterally. She denied locking or
catching in the right knee joint. On examination, the veteran was
found to have a range of motion in her right knee from 10 to 120

degrees. Her knee was found to be stable, but the area over the
lateral joint line was very tender, and she demonstrated pain at
the lateral joint with range of motion. Pain on patellar grind was
not noted. Alignment and patella tracked normally. A trace of
effusion was also noted. The X-ray results showed an essentially
normal right knee, but also disclosed a slightly decreased lateral
joint space. The examiner offered a diagnosis of status-post
lateral partial meniscectomy. Given pain and swelling, it would be
reasonable to rule out a tear of the residual meniscus. In
addition, the examiner offered a pain assessment, indicating that
the veteran experienced pain on a daily basis, which limited her
ability to walk and stand for any period of time. However, no
excessive fatigability or incoordination were noted.

VA treatment records dated in August and September 1997 show that
the veteran complained of pain, swelling, locking, and of a loose
bone fragment in her knee. She underwent arthroscopic surgery for
a partial resection of the lateral meniscus, pursuant to MRI test
results showing a horizontal, lateral posterior horn lateral
meniscus tear. After surgery, the veteran complained of significant
pain on use of the knee. The treatment notes indicate that a slow
steady recovery process was anticipated.

The veteran underwent an additional VA rating examination in
February 1998. The report of that examination shows that the
veteran underwent two arthroscopic surgeries in service, and had
undergone an additional arthroscopic surgery in August 1997. On
examination, effusion was not shown, and the veteran presented with
a well-healed arthroscopy. There was moderate to significant
tenderness on palpation with a positive Tinel's sign over the
inferior medial portal with tingling. The veteran was able to
perform a straight leg raise, but her knee was noted to be very
tender. She was shown to have full extension and could flex her
knee to 130 degrees. It was noted that she experienced pain after
120 degrees of flexion. An MRI test result showed that the right
knee had a possible retear of the lateral meniscus. However, the
medial meniscus was normal and there was no instability

at the patella. X ray reports show well-maintained joint spaces in
all three compartments. In addition, there was a small hint of a
possible loose body in the patellofemoral compartment.

The examiner concluded with his impression of persistent pain in
the right knee, with three prior knee arthroscopies with documented
lateral meniscal tear with grade "3A" arthritic changes in the
lateral tibial plateau. The physical examination findings were
consistent with an infrapatellar branch of the saphenous nerve
neuroma or entrapment. The MRI test reportedly showed a possible
retear of the lateral meniscus, the medial meniscus was normal.
Given the additional neurological findings, the RO requested that
the veteran be afforded an additional VA rating examination to
assess the extent to which pain affected or impaired the veteran's
functional ability during flare-ups or repeated use, and to assess
the veteran's overall functional impairment in terms of additional
functional impairment or additional instability. The veteran was
scheduled to report for VA rating examinations on two occasions,
but failed to appear for either examination.

Applying the criteria for impairment of the knee under 38 C.F.R.
4.71a, Diagnostic Code 5257 (1998) to the evidence of record, the
Board concludes that the 20 percent evaluation presently assigned
for the veteran's right knee disorder is appropriate. The Board
also finds that the preponderance of the evidence is against
assignment of a higher evaluation under any other diagnostic code.
Diagnostic Code 5257 provides for assignment of a 10 percent
evaluation for slight recurrent subluxation or lateral instability.
A 20 percent evaluation is warranted where there is moderate
recurrent subluxation or lateral instability, and a 30 percent
evaluation is contemplated for a showing of severe recurrent
subluxation or lateral instability. Id.

The contemporaneous VA medical treatment records do not show a long
history of treatment for the veteran's right knee disorder. The
veteran began experiencing increased difficulty with her knee in
1997, and as noted, underwent arthroscopic

surgery in August 1997. She complained of increased pain and
swelling at that time, and such was objectively noted in the
treatment records and VA rating examination reports. During the
pendency of her appeal, the veteran's assigned disability rating
was increased to 20 percent by a July 1998 rating decision,
effective from January 21, 1997. This decision was based largely on
the veteran's additional functional impairment due to pain on use,
and a showing of frequent episodes of dislocated semilunar
cartilage with frequent episodes of locking, pain, and effusion
into the joint as contemplated under 38 C.F.R. 4.71a, Diagnostic
Code 5258 (1998).

The Board acknowledges that the veteran experiences pain and
episodes of swelling with respect to her right knee. However, the
effect of pain on motion has been considered in the decision to
award a 20 percent evaluation. Moreover, the report of the most
recent VA rating examination of February 1998 shows that the
veteran's range of motion from 0 degrees of extension to 130
degrees of flexion with pain after 120 degrees of flexion, shows
only slight functional impairment. The RO attempted to schedule the
veteran for two additional examinations to more fully assess any
functional impairment due to pain, but the veteran failed to report
to either examination. The RO subsequently evaluated the veteran's
claim on the basis of the available evidence.

With respect to her repeated failure to report for VA rating
examinations, the Board notes that the VA's duty to assist a
claimant is not a one-way street. The veteran also has an
obligation to assist in the adjudication of her claim. See Wood v.
Derwinski, 1 Vet. App. 190, 193 (1991). The veteran must be
prepared to meet her obligations by cooperating with the VA's
efforts to provide an adequate medical examination, and submitting
to the Secretary all medical evidence supporting her claim. See
Olson v. Principi, 3 Vet. App. 480 (1992); see also 38 C.F.R. 3.327
(1998).

The Board further notes that, in a precedent opinion, dated July 1,
1997, the General Counsel of the VA concluded that in some cases
where a veteran has a knee

disorder involving arthritis, separate ratings may be assigned
under Diagnostic Codes 5257 and 5003. See VAOPGPREC 23-97, 62 Fed.
Reg. 63604 (1997). However, this opinion makes clear that a
separate rating must be based on an additional disability, and that
when a knee disability is already rated under Diagnostic Code 5257,
the veteran must also demonstrate limitation of motion under
Diagnostic Codes 5260 and 5261 in order to obtain a separate rating
for arthritis. As noted above, the veteran's left knee disorder is
not shown to have such limitation of motion per the latest VA
rating examination of February 1998. See Francisco, supra.
Accordingly, separate ratings under Diagnostic Code 5257 and 5003
are not warranted here.

In addition, the Board finds that in granting the currently
assigned 20 percent evaluation for the veteran's right knee
disorder under Diagnostic Codes 5257 and 5258, the effect of
painful joint motion has been considered, as shown through the VA
treatment records upon which that decision was based. While pain on
motion is not specifically contemplated under the evaluative
criteria under Diagnostic Code 5257, it is contemplated under
Diagnostic Code 5258, and was considered in the decision to grant
a 20 percent evaluation for the veteran's service-connected right
knee disorder. Therefore, an additional evaluation based on painful
joint motion is not for consideration. See 38 C.F.R. 4.40, 4.45,
4.59 (1998); DeLuca, supra. In sum, the veteran has not objectively
demonstrated symptomatology to the degree of symptomatology she has
reported. No other diagnostic code or codes appear to be
applicable. Accordingly, the' Board finds that the veteran's claim
for an evaluation in excess of 20 percent for her right knee
disorder must be denied.

The potential application of the various provisions of Title 38 of
the Code of Federal Regulations (1998) have also been considered.
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Here there
has been no showing that the disability under consideration has
caused marked interference with employment or has necessitated
frequent periods of hospitalization, beyond those noted, or
otherwise renders impracticable the regular schedular standards.
The Board acknowledges

that the veteran underwent arthroscopic surgery in August 1997 and
that she may undergo additional surgery in the future. However,
while the examining physician noted in the February 1997
examination report that the veteran's ability to obtain more
demanding employment was impaired, the medical evidence does not
show that the veteran is incapable of obtaining or retaining
gainful employment. In the absence of factors suggestive of an
unusual disability picture, further development in keeping with the
procedural actions outlined in 38 C.F.R. 3.321(b)(1) (1998) is not
warranted. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is not an approximate balance of positive and negative
evidence regarding the merits of the veteran's claim that would
give rise to reasonable doubt in her favor, the provisions of 38
U.S.C.A. 5107 are not applicable. Should the veteran's disability
picture change, she may apply at any time for an increase in her
assigned disability rating. See 38 C.F.R. 4.1. At present, however,
the Board finds no basis upon which to grant an increased
evaluation for the veteran's right knee disorder.

ORDER

Entitlement to an evaluation in excess of 20 percent for the
veteran's right knee disorder is denied.

JOHN R. PAGANO
Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the

decision, provided that a Notice of Disagreement concerning an
issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans'
Judicial Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122
(1988). The date which appears on the face of this decision
constitutes the date of mailing and the copy of this decision which
you have received is your notice of the action taken on your appeal
by the Board of Veterans' Appeals.

- 10- 

